Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. [Yokoyama] (US 2011/0064983).
Regarding Claim 1: 
Yokoyama discloses a battery cover comprising a side wall surrounding a battery, wherein the side wall includes a porous layer and a protective layer.  The layer 
AREA A Protection layer and porous layer orientation notations—Yokoyama Figure 5.

    PNG
    media_image1.png
    418
    788
    media_image1.png
    Greyscale

Although Yokoyama disclose and the thermal conductivity of the nonwoven thermal insulating porous layer material, comprised of glass wool cloth, a fabric where that would be also be expected to be porous by one of ordinary skill in the art is 0.05 W/(m-K) or lower ([0069]-[0070]), Yokoyama does not specifically disclose the thermal conductivity of the porous layer is 0.033 W/(m- K) or less. 
On the other hand, the range of 0.05 W/(m-K) or lower includes equivalent values for all those within the range specified by Yokoyama and thus the values overlap those in the claimed range of 0.033 W/(m- K) (See MPEP 2144.04 I.) and thus it would have 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have chosen any value within the range taught by Yokoyama, including those within the overlapping portion claimed with a reasonable expectation of success. 
Regarding Claim 4, modified Yokoyama discloses the limitations set forth above. Yokoyama discloses the thickness of the heat insulating porous layer (Yokoyama 16 or 16b [0069], [0083], [0098]) is 300 m - 3000m {3 mm} (Yokoyama [0071]) and is within the range claimed of less than 15 mm.

Claim 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. [Yokoyama] (US 2011/0064983) in view of Liu et al. [Liu] (Advanced Materials Research vol 534 online 06-14-2012 pp 106-109, provided with Abstract and Introduction/Summary).
Regarding Claims 1 and 3:
Yokoyama discloses a battery cover comprising a side wall surrounding a battery, wherein the side wall includes a porous layer and a protective layer.  The layer is considered as a protective layer because it comprises a flame retardant resin (Yokoyama [0048]).  The protective layer is disposed at one side and the other side in a thickness direction of the non-woven porous layer (Yokoyama Fig. 5, protective layer item 14, fitting portion [0031], [0044], [0048]) having two sides, or surfaces, with one 
Although Yokoyama disclose and the thermal conductivity of the nonwoven thermal insulating porous layer material, comprised of glass wool cloth—considered as a fabric where a fabric or cloth would also be expected to be porous as would be expected by one of ordinary skill in the art--is 0.05 W/(m-K) or lower ([0069]-[0070]), Yokoyama does not further disclose the thermal conductivity of the porous layer is 0.033 W/(m- K) or less and whether wherein the porous layer is a phenol resin foam or a silica aerogel-containing non-woven fabric. 
On the other hand, Liu discloses combining aerogels with glass wool to provide a composite material having a thermal conductivity of 1.1-2.0 x10-2, or 0.011-0.02 W/m-K, while also providing flame resistant properties to the resulting glass wool composite (Liu page 106 Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added Liu-taught silica aerogels to the non-woven glass wool fabric of Yokoyama to provide a thermal conductivity of less than 0.033 W(m-K) while providing flame resistant properties to the Yokoyama porous layer, glass wool fabric. 
Regarding Claim 4, modified Yokoyama discloses the limitations set forth above. Yokoyama discloses the thickness of the heat insulating porous layer (Yokoyama 16 or 16b [0069], [0083], [0098]) is 300 m - 3000m {3 mm} (Yokoyama [0071]) and is within the range claimed of 15.0 mm or less.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. [Yokoyama] (US 2011/0064983) in view of Liu et al. [Liu] (Advanced Materials Research vol 534 online 06-14-2012 pp 106-109, provided with Abstract and Introduction/Summary) as applied to Claim 1 above, in further view of Kanayama (US 2016/0099442).
Regarding Claim 2, modified Yokohama discloses the limitations set forth above. 
Yokohama does not specifically disclose wherein the protective layer has a napping portion disposed to face to the battery, and the napping portion has a thickness of 400 m or more. 
However, Kanayama teaches placing a skin layer on the inside of an insulation layer (Kanayama item “S” on the inside of insulation item “F” Figure 6, and see insets of Figure 8 where S is of items 16 and F is item 14 [0044], [0049]-[0050]).   The Kanayama nonwoven fabric skin layer is unified with the insulating layer and provides water repellency and wear resistance to the insulating layer (Kanayama [0051], [0062]). 
The Kanayama nonwoven fabric skin layer, considered as a napping layer because fabrics would be expected by one of ordinary skill in the art to comprise fibers. The inner Kanayama napping layer is disposed to face the battery B (Kanayama Figure 8 dashed line volume of B facing inner layer 16).  Although Kanayama does not explicitly teach the thickness of the napping layer, a Kanayama insulating layer 14 is exemplified as being comprised of 10 mm--but when covered with two napping layers, the insulating and two napping layers are of an amount of 20 mm (Kanayama [0104]).  m or more. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a nonwoven Kanayama-taught napping portion, where the napping portion as a thickness of 400 m or more, disposed to face the Yokohama battery, which provides water repellency and wear resistance to the Yokohama insulating layer.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/AARON J GRESO/Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722